DETAILED ACTION
This action is in response to the application filed 4 February 2020.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 February 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. (Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).

	Claim 1 recites the limitation “filtering the plurality of measurement value sets based on the objective values for each criteria attribute of the prioritized subset of criteria attributes using a sequential computing algorithm to identify a sweet spot for each criteria attribute in the subset of criteria attributes for each variant of the object”, however Applicant’s specification fails to describe the claimed limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Turning to Applicant’s specification, the only mention of a ‘sequential computing algorithm’ is in paragraph [0023], pages 8-9: 
“The filtering subsystem 136 then uses a sequential computer search algorithm to compare each remaining criteria attribute measurement for the criteria attribute under analysis against all other measurement values. For example, using effort as an example, all effort values remaining are compared using the sequential computer search algorithm against all wind noise values, all water leak values, and so forth, to obtain the sweet spot value for the criteria attribute under analysis.... The   filtering subsystem 136 then executes the sequential computer search algorithm for each criteria attribute value in the remaining measurement value sets to compare against each other measurement value in the remaining measurement value sets to obtain the sweet spot value or range for the second criteria attribute”.

	There is no actual description of what exactly is meant by the claimed ‘sequential computing algorithm’. However, if the ‘sequential computing algorithm’ is a ‘sequential computer search algorithm’, as described briefly in the specification, there is still no description, examples, or other discussion of how a sequential (or linear) search algorithm obtains the ‘sweet spot’.  A linear or sequential search finds an element in a list1.  Simply comparing values using a ‘sequential computer search algorithm’ does not explain how the sweet spot is found, nor does it explain how a search that performs elements in a list (i.e. a ‘sequential computer search algorithm’) does any comparison or any identification of optimal values or a range of values (i.e. a sweet spot).   Applicant’s disclosure merely describes the result of the invention2.  As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claims 2 – 7 are dependent from claim 1, and are rejected as having the same deficiencies under 35 USC 112(a).
	Claim 8 recites the same limitation as found in claim 1, and is rejected as having the same deficiencies under 35 USC 112(a).
	Claims 9 – 14 are dependent from claim 8, and are rejected as having the same deficiencies under 35 USC 112(a).
	Claim 15 recites the same limitation as found in claim 1, and is rejected as having the same deficiencies under 35 USC 112(a).
	Claims 16 – 20 are dependent from claim 15, and are rejected as having the same deficiencies under 35 USC 112(a).

	Claim 2 further recites “comparing each measurement value for the criteria attribute from the remaining plurality of measurement value sets against each other measurement value for each other criteria attribute using the sequential computing algorithm to identify the sweet spot”, however Applicant’s specification fails to describe the claimed limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention, as Applicant’s disclosure, as explained above, fails to describe HOW the ‘sequential computing algorithm’ determines or finds the sweet spot.
	Claims 9 and 16 recite the same limitation as found in claim 2, and are further rejected as having the same deficiencies under 35 USC 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “filtering the plurality of measurement value sets based on the objective values for each criteria attribute of the prioritized subset of criteria attributes using a sequential computing algorithm to identify a sweet spot for each criteria attribute in the subset of criteria attributes for each variant of the object”, however it is unclear what the ‘sequential computing algorithm’ is being used for; is it doing the filtering, or is it identifying the sweet spot?  Turning to Applicant’s specification, it appears that the filtering is done separately from the search algorithm (see, e.g. paragraph [0023], which states “...The filtering subsystem 136 may then filter all measurement value sets from the 30 to remove any having a second criteria attribute value that falls outside of the 4.1 to 13 range. The filtering subsystem 136 then executes the sequential computer search algorithm for each criteria attribute value in the remaining measurement value sets to compare against each other measurement value in the remaining measurement value sets to obtain the sweet spot value or range for the second criteria attribute”).  Correction and/or clarification is requested.
	Claims 2 – 7 are dependent from claim 1, and are rejected as having the same deficiencies under 35 USC 112(b).
	Claim 8 recites the same limitation as found in claim 1, and is rejected as having the same deficiencies under 35 USC 112(a).
	Claims 9 – 14 are dependent from claim 8, and are rejected as having the same deficiencies under 35 USC 112(b).
	Claim 15 recites the same limitation as found in claim 1, and is rejected as having the same deficiencies under 35 USC 112(b).
	Claims 16 – 20 are dependent from claim 15, and are rejected as having the same deficiencies under 35 USC 112(b).

	Claim 2 recites the limitation “selecting, for the next criteria attribute, from the remaining plurality of measurement value sets, the identified sweet spot”, however it is unclear what is being done at this step.  The previous steps recite “removing each measurement value set from the plurality of measurement value sets having a measurement value outside the objective values for the criteria 6 attribute; and comparing each measurement value for the criteria attribute from the remaining plurality of measurement value sets against each other measurement value for  each other criteria attribute using the sequential computing algorithm to identify the sweet spot”, so it is unclear in regards to what  is doing the selecting, and how the identified ‘sweet spot’ for a ‘criteria attribute’ is in anyway related to the claimed ‘next criteria attribute’.  Is the ‘sweet spot’ for the next attribute already known, and merely selected?  Or is the ‘sweet spot’ for the first ‘criteria attribute’ somehow related to the ‘next criteria attribute’?  Correction and/or clarification is requested.
	Claims 9 and 16 recite the same limitation as found in claim 2, and are further rejected as having the same deficiencies under 35 USC 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 – 20 are not in one of the four statutory categories of invention.  Claim 15 recites a “memory device” embodying various instructions.   The broadest reasonable interpretation of a claim drawn to a “memory device” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “memory device”. In this instance, the specification provides no special definition with respect to the “memory device” limiting the broadest reasonable interpretation to non-transitory media (see specification, para [0054]3). As a result, claim 8 encompasses within its scope signals per se and is thus not statutory.  Claims 16 – 20 are dependent and claims and do not overcome the deficiency of their parent claim.  Thus, claims 15 – 20 are non-statutory. (See In re. Nuijten, 500 F.3rd 1346, 1356-57; and 
	www.uspto.gov/ip/boards/bpai/decisions/prec/fd2012_007692_precedential.pdf.)_

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of prioritizing the subset of criteria attributes and filtering the plurality of measurement value sets based on the objective values for each criteria attribute of the prioritized subset of criteria attributes using a sequential computing algorithm to identify a sweet spot for each criteria attribute in the subset of criteria attributes for each variant of the object.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical calculations to determine fundamental economic practices or principles by the performance of the limitations in the mind, but for the recitation of generic computer components4.  The claim limitations encompass a user performing filtering and calculations to determine the ideal range of attribute values for a product. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional limitation of receiving, from a measurement system, measurement values for a subset of a plurality of criteria attributes for each of a subset of a plurality of variants of an object being tested to generate a plurality of measurement value sets, each measurement value set comprising  the measurement values for each of the subset of criteria attributes for a variant of the plurality of  variants of the object; however this step is recited at a high level of generality (i.e. as a general means of receiving data for use in the prioritizing  and filtering steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity5; and accessing a data store comprising objective values for each of the plurality of criteria attributes for each of the plurality of variants of the object, however this step is recited at a high level of generality (i.e. as a general means of accessing data for use in the filtering step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.6
	Independent claim 8 recites the additional limitations of one or more processors and a memory; however this is also recited at a high level of generality, and merely automates the steps.  Independent claim 15 recites the additional limitation of a memory device having stored thereon instructions; however this is also recited at a high level of generality, and merely automates the steps.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 7:
	Claim 2 merely further describes the abstract process of filtering;
	Claims 3 and 7 merely describe the data being evaluated;
	Claim 4 recites additional insignificant solution activity and the abstract process of filtering;
	Claim 5 merely further describes the data placed in a data store; and
	Claim 6 merely further describes the data being evaluated. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a computer implemented method; one or more processors, a memory, a memory device] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry7  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0018]-[0019] and [0043]-[0056], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation8.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 7, 8 – 11, 13, 14, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. (U.S. 2006/0026081, hereinafter Keil) in view of Keil et al. (U.S. 2003/0088457, hereinafter Keil’457). 

In respect to claim 1, Keil discloses a computer-implemented method, comprising: 
	receiving, from a measurement system, measurement values for a subset of a plurality of criteria attributes for each of a subset of a plurality of variants of an object being tested to generate a plurality of measurement value sets, each measurement value set comprising the measurement values for each of the subset of criteria attributes for a variant of the plurality of variants of the object (see at least [0099] Next, in step S706, one or more piles of attributes [i.e. subset of criteria attributes] are determined. The piles may be determined by presenting interface 900 of FIG. 9 to a respondent. Interface 900 asks the respondent to manipulate the interface so as to designate each attribute as either "unimportant", "less important" or "important". In terms of the present disclosure, the "unimportant", "less important" and "important" designations refer to separate attribute piles. It should be noted that three or more piles may be determined in accordance with the present invention. In other embodiments, user interface 900 is presented to a respondent only if the number of attributes is greater than a threshold number, such as nine. The threshold number may depend on an amount of time in which process steps 700 must be completed or on a maximum number of questions to be asked to the respondent, and may be set by server 200, client system 300 or respondent device 500);
	prioritizing the subset of criteria attributes (see at least [0100] Server 200 then selects one of the piles in step S707 and determines a ranked order of attributes in the selected pile in step S708. Such a ranked order may be determined by forwarding user interface 1000 of FIG. 10 to respondent device 500 and receiving input thereto. Although user interface 1000 specifies a ranked order according to numbers assigned to each attribute, a ranked order may also be determined by asking the respondent to specify a difference in desirability of the most-desirable and the least-desirable attribute level of each attribute. The attributes are then ranked according to the differences, with the attribute having the greatest difference being the highest-ranked attribute. Such ranking [i.e. prioritizing] may be performed for one, some, or all piles) ; 
	accessing a data store comprising objective values for each of the plurality of criteria attributes for each of the plurality of variants of the object (see at least [0042] In communication with server 200 are client systems 300 and 301. Client systems 300 and 301 may be used according to some embodiments of the present invention to perform any functions required by a client, including scheduling, inventory tracking, billing, accounting, etc. Client systems 300 and 301 may also be used by a product manufacturer to transmit attributes and attribute levels for a given product to server 200 in order to have server 200 determine part worth values associated with each acceptable attribute and attribute level. Other information that may be transmitted from client system 300 and 301 to server 200 includes information for modifying thresholds or other parameters used by the server 200 to determine preference information according to some embodiments of the present invention).
	While Keil discloses ranking attributes, it may not explicitly disclose filtering the plurality of measurement value sets based on the objective values for each criteria attribute of the prioritized subset of criteria attributes using a sequential computing algorithm to identify a sweet spot for each criteria attribute in the subset of criteria attributes for each variant of the object.
	Analogous art Keil’457 discloses (as best interpreted in light of the 112(b) rejection and Applicant’s disclosure) filtering the plurality of measurement value sets based on the objective values for each criteria attribute of the prioritized subset of criteria attributes using a sequential computing algorithm to identify a sweet spot for each criteria attribute in the subset of criteria attributes for each variant of the object (see at least [0092] Some utilities associated with attribute levels in preference information database 294 comprise the symbol "X". This symbol indicates that the associated attribute level
is unacceptable to the associated respondent. Stated differently, any product including the associated attribute level would be unacceptable to the respondent. In the present example, the associated respondent would be unwilling to purchase any $65,000 car and any car providing 20 M.P.G. [i.e filtering the plurality of measurement value sets based on the objective values for each criteria attribute of the prioritized subset of criteria attributes]; see further [0166] In step S1 706, a value is determined for each respondent relating the respondent's theoretical optimal product with the respondent's most-preferred product. In some embodiments, the value is calculated by subtracting the respondent's total utility for the respondent's most preferred product from the respondent's total utility for the respondent's theoretical optimal product, and by dividing the difference by the respondent's total utility for the respondent's theoretical optimal product. In other embodiments, the value is calculated simply by subtracting the respondent's total utility for the respondent's most-preferred product from the respondent's total utility for the respondent's theoretical optimal product. An aggregate value may be determined by computing the mean of the values determined for each respondent. [0167] Presentation 1810 of FIG. 18a shows the value described above as well as attribute-specific values of the present metric. As shown, each illustrated attribute contributes approximately a same amount to discrepancies between the theoretical optimal product and the base product. These attribute-specific values are determined in some embodiments by identifying, for each respondent, a most-preferred product of the products of interest and by determining values as in step S1 706 relating each utility of the attributes of the most-preferred product with utilities of respective attributes of the theoretical optimal product. It should be noted that presentation 1810 may reflect values associated with a single respondent or a plurality of respondents. Also, presentation 1810 may include an indication of a number or a percentage of respondents for whom each of the products of interest include an unacceptable attribute level. [0168] Presentation 1820 of FIG. 18b illustrates, for two different sets of products of interest, a percentage of respondents for whom a particular value was determined in step Sl706. As shown, one set of products is a client's current product line, while the second set of products is a proposed replacement product line. Accordingly, presentation 1820 may be used to determine whether or not to make changes  to an existing product line. As shown, it may be beneficial to replace the current product line because the determined gap for the replacement line is smaller for more respondents than the determined gap for the current product line. [i.e. identify a sweet spot for each criteria attribute in the subset of criteria attributes for each variant of the object]; see further or alternatively [0210] Presentation 3210 of FIG. 32a illustrates the present metric as determined with respect to three different scenarios. Specifically, presentation 3210 shows the metric as independently calculated for three different changes to attribute levels of a product. The illustrated metrics may be determined for an individual or multiple respondents. According to presentation 3210, a significant profit margin may be obtained by changing the Color attribute of the product from blue to red, because the change substantially increases a willingness to pay for the product but requires an insubstantial cost, if any [i.e. identify a sweet spot for each criteria attribute in the  subset of criteria attributes for each variant of the object]; see further [0211] FIG. 32b shows presentation 3220 shows an individual or aggregate value of the metric as calculated for each of a plurality of changes to a single attribute. The value of the metric peaks around 410 horsepower and then decreases, perhaps because of a decrease in a difference between a willingness to pay for greater horsepower and a cost for providing the greater horsepower. Presentation 3230 of FIG. 32c shows, for a plurality of values of the metric, a percentage of respondents corresponding to each value in view of a particular change to a comparison product. As shown, the respondents' change in margin due to a specified change in horsepower creates a bell-shaped distribution [i.e. identify a sweet spot for each criteria attribute in the subset of criteria attributes for each variant of the object].). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the optimal values or range of values for product criteria of Keil’457 with the determination and ranking of measurable attributes or preferences in Keil. 
Thus, the simple combination of one known element with another producing a predictable result of determining the optimal product configurations (Keil’457 [0010]), renders the claim obvious. 
	
In respect to claim 2, the combined invention of Keil and Keil’457 discloses the computer-implemented method of claim 1 (see Id.), Keil’457 further disclosing wherein filtering the plurality of measurement value sets comprises: for each of the prioritized subset of criteria attributes:  removing each measurement value set from the plurality of measurement value sets having a measurement value outside the objective values for the criteria attribute (see at least [0092] Some utilities associated with attribute levels in preference information database 294 comprise the symbol "X". This symbol indicates that the associated attribute level is unacceptable to the associated respondent. Stated differently, any product including the associated attribute level would be unacceptable to the respondent. In the present example, the associated respondent would be unwilling to purchase any $65,000 car and any car providing 20 M.P.G. [i.e. removing each measurement value set from the plurality of measurement value sets having a measurement value outside the objective values for the criteria attribute]; see further [0120] Although not shown in FIG. Sa through FIG. 8g, each of the presentations may include flags providing information in addition to that shown in the FIGS. For example, an attribute may be flagged if a statistical measurement such as a standard deviation of respondents' utilities associated with the attribute falls outside a specified threshold. The statistical measurement may be presented upon client selection of the flag. Additionally, a flag may be presented if a certain number or percentage of respondents find a particular attribute level unacceptable. Such a flag may be presented adjacent to products including the particular attribute level, and may be selectable by a client to provide the number or percentage to the client).
	comparing each measurement value for the criteria attribute from the remaining plurality of measurement value sets against each other measurement value for each other criteria attribute using the sequential computing algorithm to identify the sweet spot; and selecting, for the next criteria attribute, from the remaining plurality of measurement value sets, the identified sweet spot (see at least [0210] Presentation 3210 of FIG. 32a illustrates the present metric as determined with respect to three different scenarios. Specifically, presentation 3210 shows the metric as independently calculated for three different changes to attribute levels of a product. The illustrated metrics may be determined for an individual or multiple respondents. According to presentation 3210, a significant profit margin may be obtained by changing the Color attribute of the product from blue to red, because the change substantially increases a willingness to pay for the product but requires an insubstantial cost, if any;l see further [0211] FIG. 32b shows presentation 3220 shows an individual or aggregate value of the metric as calculated for each of a plurality of changes to a single attribute. The value of the metric peaks around 410 horsepower and then decreases, perhaps because of a decrease in a difference between a willingness to pay for greater horsepower and a cost for providing the greater horsepower. Presentation 3230 of FIG. 32c shows, for a plurality of values of the metric, a percentage of respondents corresponding to each value in view of a particular change to a comparison product. As shown, the respondents' change in margin due to a specified change in horsepower creates a bell-shaped distribution). 

In respect to claim 3, the combined invention of Keil and Keil’457 discloses the computer-implemented method of claim 1 (see Id.), Keil’457 further disclosing wherein the object is a vehicle (see at least FIG. 5, 510).

In respect to claim 4, the combined invention of Keil and Keil’457 discloses the computer-implemented method of claim 1 (see Id.), Keil further disclosing further comprising: receiving, from the measurement system, second measurement values for a second subset of the plurality of criteria attributes for the subset of the plurality of variants of the object being tested to generate a second plurality of measurement value sets (see at least [0099] Next, in step S706, one or more piles of attributes [i.e. subset of criteria attributes] are determined. The piles may be determined by presenting interface 900 of FIG. 9 to a respondent. Interface 900 asks the respondent to manipulate the interface so as to designate each attribute as either "unimportant", "less important" or "important". In terms of the present disclosure, the "unimportant", "less important" and "important" designations refer to separate attribute piles. It should be noted that three or more piles may be determined in accordance with the present invention. In other embodiments, user interface 900 is presented to a respondent only if the number of attributes is greater than a threshold number, such as nine. The threshold number may depend on an amount of time in which process steps 700 must be completed or on a maximum number of questions to be asked to the respondent, and may be set by server 200, client system 300 or respondent device 500); and Keil’457, as combined with Keil, further disclosing filtering the plurality of measurement value sets and the second plurality of measurement value sets based at least in part on the objective values for each criteria attribute of the second subset of criteria attributes object (see at least [0092] Some utilities associated with attribute levels in preference information database 294 comprise the symbol "X". This symbol indicates that the associated attribute level is unacceptable to the associated respondent. Stated differently, any product including the associated attribute level would be unacceptable to the respondent. In the present example, the associated respondent would be unwilling to purchase any $65,000 car and any car providing 20 M.P.G. [i.e filtering the plurality of measurement value sets based on the objective values for each criteria attribute of the prioritized subset of criteria attributes]; see further [0166] In step S1 706, a value is determined for each respondent relating the respondent's theoretical optimal product with the respondent's most-preferred product. In some embodiments, the value is calculated by subtracting the respondent's total utility for the respondent's most preferred product from the respondent's total utility for the respondent's theoretical optimal product, and by dividing the difference by the respondent's total utility for the respondent's theoretical optimal product. In other embodiments, the value is calculated simply by subtracting the respondent's total utility for the respondent's most-preferred product from the respondent's total utility for the respondent's theoretical optimal product. An aggregate value may be determined by computing the mean of the values determined for each respondent. [0167] Presentation 1810 of FIG. 18a shows the value described above as well as attribute-specific values of the present metric. As shown, each illustrated attribute contributes approximately a same amount to discrepancies between the theoretical optimal product and the base product. These attribute-specific values are determined in some embodiments by identifying, for each respondent, a most-preferred product of the products of interest and by determining values as in step S1 706 relating each utility of the attributes of the most-preferred product with utilities of respective attributes of the theoretical optimal product. It should be noted that presentation 1810 may reflect values associated with a single respondent or a plurality of respondents. Also, presentation 1810 may include an indication of a number or a percentage of respondents for whom each of the products of interest include an unacceptable attribute level. [0168] Presentation 1820 of FIG. 18b illustrates, for two different sets of products of interest, a percentage of respondents for whom a particular value was determined in step Sl706. As shown, one set of products is a client's current product line, while the second set of products is a proposed replacement product line. Accordingly, presentation 1820 may be used to determine whether or not to make changes  to an existing product line. As shown, it may be beneficial to replace the current product line because the determined gap for the replacement line is smaller for more respondents than the determined gap for the current product line. [i.e. identify a sweet spot for each criteria attribute in the subset of criteria attributes for each variant of the object]; see further or alternatively [0210] Presentation 3210 of FIG. 32a illustrates the present metric as determined with respect to three different scenarios. Specifically, presentation 3210 shows the metric as independently calculated for three different changes to attribute levels of a product. The illustrated metrics may be determined for an individual or multiple respondents. According to presentation 3210, a significant profit margin may be obtained by changing the Color attribute of the product from blue to red, because the change substantially increases a willingness to pay for the product but requires an insubstantial cost, if any [i.e. identify a sweet spot for each criteria attribute in the  subset of criteria attributes for each variant of the object]).

In respect to claim 6, the combined invention of Keil and Keil’457 discloses the computer-implemented method of claim 1 (see Id.), Keil’457 further disclosing wherein at least some of the objective values comprise a range of objective values (see at least  [0116] FIG. 8c includes presentation 830, illustrating a change in share of current products over a range of M.P.G. attribute levels. Presentation 830 indicates, among other things, that the change in share of the Competition B product begins to increase and then decreases as the M.P.G. attribute level of the comparison product increases).

In respect to claim 7, the combined invention of Keil and Keil’457 discloses the computer-implemented method of claim 1 (see Id.), Keil’457 further disclosing wherein the object is a vehicle and wherein each variant is a sub-type of vehicle (see at least FIG. 5, 510 and see further [0164] Specifically, in step Sl 701, preference information is determined for respondents of interest. In some embodiments, the respondents of interest are the client's existing customers. In some embodiments, the respondents of interest are respondents for whom one of the client's products is more preferred than all other products in the relevant market, regardless of whether or not the respondents are customers of the client. Attribute levels of each product of interest are determined in step Sl702. As described above, the products of interest may comprise the client's product line, but may also comprise a competitor's product line, a set of competitors products, or another group of products). 
.
Claims 8 – 11, 13, 14, 15 – 18, and 20 recite substantially similar limitations to those found in claims 1 – 4, 6, and 7, and are rejected using the same rationale. 

Allowable Subject Matter
Claims 5, 12, and 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and if the independent claims / dependent claims were rewritten to overcome the rejections under 35 U.S.C. 101,  35 U.S.C. 112(a), and  35 U.S.C. 112(b) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Keil; Sev K. H. et al. US 20060218162 A1, which discloses a system to determine respondent-specific product attribute levels
Dong; Anlei et al.	US 20130179252 A1, which discloses a method or system for content recommendations
Keil, Sev K. H.  et al.	US 20030040952 A1, which discloses a system to provide consumer preference information
Hudak; William N. et al.	US 20080222010 A1, which discloses a system and method for enabling online research, publication, promotion and management of user goods
Linden; Gregory D. et al.	US 6266649 B1, which discloses collaborative recommendations using item-to-item similarity mappings
Marchisio; Giovanni B. et al.	US 7398201 B2, which discloses a method and system for enhanced data searching
Marsten; Roy E.	US 8078489 B1, which discloses product configuration modeling and optimization
Rebane; George J.	US 6539392 B1, which discloses a system and method for data collection, evaluation, information generation, and presentation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://web.archive.org/web/20190224193056/https://en.wikipedia.org/wiki/Linear_search
        
        2 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        3 While Applicant’s specification doses use the term “non-transitory” in respect to the computing device and the remote servers (see [0046] and [0052]), it does not tie the non-transitory features to the recited “memory device”. 
        4 See MPEP 2106.04(a)(2) I.C. ; MPEP 2106.04(a)(2) II. A.; and MPEP 2106.04(a)(2) III., noting “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”
        5 See MPEP 2106.04(d): Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); see also MPEP 2106.05(g): Mere Data Gathering; Selecting a particular data source or type of data to be manipulated:  iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). \
        
        6 Id. 
        7 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        8 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).